923 F.2d 872
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Toribio P. CAYME, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3386.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1990.

Before RICH, MAYER and RADER, Circuit Judges.
PER CURIAM.

DECISION

1
Toribio P. Cayme appeals from the December 11, 1989 Initial Decision of the Administrative Judge (AJ) in Docket No. SE08318910850, which became the final decision of the Merit Systems Protection Board (MSPB) when the MSPB declined review on April 23, 1990.  We affirm.

OPINION

2
Under 5 USC Sec. 8333(a), an employee must have at least five years of creditable civilian service to be eligible for a civil service retirement annuity.  The AJ found that Cayme's service in the United States Army from 1941 to 1946 was military service.  This finding is supported by substantial evidence.  5 USC Sec. 7703(c).  Therefore, Cayme lacks the requisite five years of creditable civilian service.    See Tirado v. Department of the Treasury, 757 F.2d 263, 265 (Fed.Cir.1985).